DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2021 and 10/4/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The annotated IDS is attached to this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 14, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, applicant recites “capable of” language applicant is advised that what the capabilities of the catalyst is not clear, positive or meaningful.  The applicant is required to delete the “capable of” language from the claims.  Applicant should positively recite “wherein the reactivated catalysts converts one or more sulfur-containing species to hydrogen sulfide (H2S) in the presence of hydrogen (H2).
In claims 14 and 17, applicant has used “and/or” language when drafting the claim, while “and/or” language is not per se wrong, when claims drafted with “and/or” become nested, there is lack of clarity when interpreting the scope of the claim.  In order, obviate any lack of clarity issues, applicant is suggested to use Markush language which has the interpretation of “and” or “or” when interpreting the claim.  In order to advance prosecution on the merits, Applicant is suggested draft as follows:
14.  (amended)The method of claim 1, wherein the reactivated catalyst further comprises the step of treating the catalyst selected from the group consisting of resizing, reshaping and reformulating the catalyst.
A similar change should be made in Claim 17 to avoid the “and/or” language.
Claims 2-13 and 15-16 are objected to as being dependent upon a rejected base claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www. Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,136,511. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim a method of treating a tailgas stream comprising sulfur compounds  by contacting the tailgas stream with a catalyst which would previously or obtained from a hydrocarbon processing or hydrotreating process (spent catalyst), wherein the catalyst from the hydrotreating or hydroprocessing is reactivated or rejuvenated, and the rejuvenated reactivated catalyst is used in tail gas processing wherein the sulfur components are removed as hydrogen sulfide and hydrogen.  The difference between the instant method and that of method of ‘511 is slight and the method only differs in the wording used by applicant in drafting the method.  The method is essentially the same and the subject matter claimed in the instant application is fully disclosed in the patent and claims common subject matter.  The method as claimed is anticipated by or would have been rendered obvious over the reference claims.   
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With a timely filed and properly executed Terminal Disclaimer, this application would be in condition for allowance as the prior art fails to teach and/or suggest a method of treating a tailgas stream comprising sulfur compounds  by contacting the tail- gas stream with a catalyst which would previously or obtained from a hydrocarbon processing or hydrotreating process (spent catalyst), wherein the catalyst from the hydrotreating or hydroprocessing is reactivated or rejuvenated, and the rejuvenated reactivated catalyst is used in tail gas processing wherein the sulfur components are removed as hydrogen sulfide and hydrogen.  The prior art as recognized by applicant teaches rejuvenating and reactivating catalysts used in hydrotreating or hydroprocessing.  The new, novel and unobvious step of the instant method is using the rejuvenated and reactivated catalyst in removal of sulfur compounds in gas treatment such as used in Claus processes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant is advised that the following printed publications which does not qualify as “prior art”, maybe of interest to applicant:
US 20220081627
US 20220062874
US 20220062873
US 20220056348
US 20220040680

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Seamans et al. teach a method of processing sulfur bearing wastes from refineries and upgrades and uses a gas stream from hydrocarbon processing operations.  Bai et al. teach methods for regenerating and rejuvenating catalyst.  Vincent et al. teach a process for rejuvenating hydrotreating catalysts.  Diaz Garcia et al. teach in sit washing procedure to recover the catalytic activity of a deactivated hydrodesulfurization catalyst.  Cholley et al. teach hydrotreating catalyst and its use in a process for the purification of hydrocarbons.  McCarthy et al. teach hydroprocessing using rejuvenated supported hydroprocessing catalyst.  Brignac et al. teach activating hydroprocessing catalyst using carbon monoxide.  Ginestra et al. teach a method of restoring catalytic activity to a spent hydroprocessing catalyst.  Landrum et al. teach combined process for recovering sulfur and hydrogen sulfide in a Claus Plant and treating tailgas.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			/Nina Bhat/                                           Primary Examiner, Art Unit 1771